Per Curiam:

This was a prosecution for violation of the prohibitory law. The defendant was convicted on one count, and appeals. The information charged him on five counts, and was positively verified. There was filed with the information a statement under oath, or “bill of particulars,” showing a sale to one Brownfield. The conviction was had for a sale to one Watson. The contention is that no evidence ought to have been considered except as to sales made to Brownfield, and that no conviction could be had except upon such sale. In support of which contention the cases of The State v. Whisner, 35 Kan. 271, 10 Pac. 852, The State v. Lawson, 45 Kan. 339, 25 Pac. 864, and The State v. Hescher, 46 Kan. 534, 26 Pac. 1022, are cited.
In those cases the informations were verified upon information and belief, and the bills of particulars were filed to show the ground of such information and" belief. In this case the information was sworn to positively, and needed no “bill of particulars” to give it. efficiency. The filing of the sworn statement of Brownfield neither added to nor took from the information,, and under it the defendant might have been convicted by showing a sale to any ‘one within two years.
It is further objected that the evidence of a sale to Watson is not sufficient to sustain a conviction. We think it is.
The judgment of the district court is affirmed.